Title: To James Madison from Robert W. Fox, 9 April 1803 (Abstract)
From: Fox, Robert W.
To: Madison, James


9 April 1803, Falmouth. “We continue in the same uncertain state respecting Peace or War between this Country & France: many people are of opinion War will be the consequence. The Impress Service is going on with great vigour in this Country, but hitherto the Citizens of the United States have not been molested, except one Man, who has been married in this Town for about 6 Years: I have forwarded his case to my Friend Erving.” Trade is generally very dull. Spanish and Portuguese markets for wheat and flour are falling. Prices in Great Britain are very low. “Rice keeps up pretty well and so does Tobacco.” Expects the Mary will have arrived in the U.S. long before the receipt of this letter. Hopes the disease did not reappear on board ship. “Colonel Barclay is here on his way to New York, to be the British Consul at that City.”
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

